Per Curiam.
This is an appeal by the plaintiff from a judgment rendered on a verdict which the court refused to set aside. She sued to recover a commission for the sale of property which the defendants eventually sold to a client whom the plaintiff claimed she had originally interested in the property. It is her claim that her efforts on behalf of the defendants and her representations to the buyer were the procuring cause of the sale. On the evidence, the jury were not required to find that the plaintiff had sustained her burden of proving that her efforts were the “predominating producing cause of the sale” under the rule of eases such as Marshall v. Sturgess & Jockmus, Inc., 150 Conn. 59, 62, 185 A.2d 472, and Kane v. Brunneau, 141 Conn. 242, 246, 105 A.2d 187. Thus, there was no error in the court’s refusal to set aside the verdict.
There is no error.